                    Case 21-31549 Document 1 Filed in TXSB on 05/06/21 Page 1 of 13


 Fill in this information to identify your case:
 United States Bankruptcy Court for the:
 SOUTHERN DISTRICT OF TEXAS

 Case number (if known):                                      Chapter you are filing under:
                                                                        Chapter 7
                                                                        Chapter 11
                                                                        Chapter 12
                                                                                                                               Check if this is an
                                                                        Chapter 13
                                                                                                                               amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                 04/20

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case
together--called a joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if
a form asks, "Do you own a car," the answer would be yes if either debtor owns a car. When information is needed about the
spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the spouses
must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.



 Part 1:       Identify Yourself
                                       About Debtor 1:                                        About Debtor 2 (Spouse Only in a Joint Case):
1.   Your full name
     Write the name that is on your
                                       Jeffrey                                                Amanda
     government-issued picture
                                       First Name                                             First Name
     identification (for example,
     your driver's license or          Wayne                                                  Leonard
     passport).                        Middle Name                                            Middle Name

                                       Chambers                                               Chambers
     Bring your picture                Last Name                                              Last Name
     identification to your meeting
     with the trustee.                 Suffix (Sr., Jr., II, III)                             Suffix (Sr., Jr., II, III)


2.   All other names you               Jeffrey                                                Amanda
     have used in the last 8           First Name                                             First Name
     years                             Stewart                                                Nicole
                                       Middle Name                                            Middle Name
     Include your married or
                                       Chambers                                               Leonard
     maiden names.
                                       Last Name                                              Last Name


3.   Only the last 4 digits of
     your Social Security              xxx – xx –                   2        6       4    7   xxx – xx –                   4         6        8      3
     number or federal                 OR                                                     OR
     Individual Taxpayer
     Identification number             9xx – xx –                                             9xx – xx –
     (ITIN)

4.   Any business names                       I have not used any business names or EINs.            I have not used any business names or EINs.
     and Employer
     Identification Numbers            Chambers Law Group
     (EIN) you have used in            Business name                                          Business name
     the last 8 years
                                       Business name                                          Business name
     Include trade names and
     doing business as names
                                       Business name                                          Business name




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 1
                    Case 21-31549 Document 1 Filed in TXSB on 05/06/21 Page 2 of 13


Debtor 1     Jeffrey Wayne Chambers
Debtor 2     Amanda Leonard Chambers                                                       Case number (if known)

                                  About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):

                                               –                                                           –
                                  EIN                                                          EIN
                                               –                                                           –
                                  EIN                                                          EIN
5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                  913 Dunlap Meadows Ln
                                  Number       Street                                          Number      Street




                                  Houston                         TX       77055
                                  City                            State    ZIP Code            City                           State    ZIP Code

                                  Harris
                                  County                                                       County

                                  If your mailing address is different from                    If Debtor 2's mailing address is different
                                  the one above, fill it in here. Note that the                from yours, fill it in here. Note that the court
                                  court will send any notices to you at this                   will send any notices to you at this mailing
                                  mailing address.                                             address.



                                  Number       Street                                          Number      Street


                                  P.O. Box                                                     P.O. Box


                                  City                            State    ZIP Code            City                           State    ZIP Code


6.   Why you are choosing         Check one:                                                   Check one:
     this district to file for
     bankruptcy                           Over the last 180 days before filing this                   Over the last 180 days before filing this
                                          petition, I have lived in this district longer              petition, I have lived in this district longer
                                          than in any other district.                                 than in any other district.

                                          I have another reason. Explain.                             I have another reason. Explain.
                                          (See 28 U.S.C. § 1408.)                                     (See 28 U.S.C. § 1408.)


 Part 2:       Tell the Court About Your Bankruptcy Case

7.   The chapter of the          Check one: (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
     Bankruptcy Code you         for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     are choosing to file
     under                               Chapter 7

                                         Chapter 11

                                         Chapter 12

                                         Chapter 13




Official Form 101                        Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 2
                    Case 21-31549 Document 1 Filed in TXSB on 05/06/21 Page 3 of 13


Debtor 1     Jeffrey Wayne Chambers
Debtor 2     Amanda Leonard Chambers                                               Case number (if known)

8.   How you will pay the fee        I will pay the entire fee when I file my petition. Please check with the clerk's office in your local
                                     court for more details about how you may pay. Typically, if you are paying the fee yourself, you may
                                     pay with cash, cashier's check, or money order. If your attorney is submitting your payment on your
                                     behalf, your attorney may pay with a credit card or check with a pre-printed address.

                                     I need to pay the fee in installments. If you choose this option, sign and attach the Application for
                                     Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                     I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                     By law, a judge may, but is not required to, waive your fee, and may do so only if your income is less
                                     than 150% of the official poverty line that applies to your family size and you are unable to pay the
                                     fee in installments). If you choose this option, you must fill out the Application to Have the Chapter 7
                                     Filing Fee Waived (Official Form 103B) and file it with your petition.


9.   Have you filed for              No
     bankruptcy within the
     last 8 years?                   Yes.

                                District                                               When                    Case number
                                                                                              MM / DD / YYYY
                                District                                               When                    Case number
                                                                                              MM / DD / YYYY
                                District                                               When                    Case number
                                                                                              MM / DD / YYYY

10. Are any bankruptcy               No
    cases pending or being
    filed by a spouse who is         Yes.
    not filing this case with
                                Debtor                                                             Relationship to you
    you, or by a business
    partner, or by an           District                                               When                    Case number,
    affiliate?                                                                                MM / DD / YYYY   if known


                                Debtor                                                             Relationship to you

                                District                                               When                    Case number,
                                                                                              MM / DD / YYYY   if known

11. Do you rent your                 No.    Go to line 12.
    residence?                       Yes. Has your landlord obtained an eviction judgment against you?

                                                 No. Go to line 12.
                                                 Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A)
                                                 and file it as part of this bankruptcy petition.




Official Form 101                     Voluntary Petition for Individuals Filing for Bankruptcy                                          page 3
                    Case 21-31549 Document 1 Filed in TXSB on 05/06/21 Page 4 of 13


Debtor 1     Jeffrey Wayne Chambers
Debtor 2     Amanda Leonard Chambers                                                   Case number (if known)


 Part 3:      Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor             No. Go to Part 4.
    of any full- or part-time             Yes. Name and location of business
    business?
                                                Chambers Law Group
    A sole proprietorship is a
                                                Name of business, if any
    business you operate as an
    individual, and is not a                    711 Louisiana St., Ste. 2150
    separate legal entity such as               Number     Street
    a corporation, partnership, or
    LLC.
                                                Houston                                                 TX              77002-2720
    If you have more than one                   City                                                    State           ZIP Code
    sole proprietorship, use a
    separate sheet and attach it                Check the appropriate box to describe your business:
    to this petition.
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under             If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor
    Chapter 11 of the                choosing to proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you
    Bankruptcy Code, and             are a small business debtor or you are choosing to proceed under Subchapter V, you must attach your
    are you a small business         most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return
    debtor or a debtor as            or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    defined by 11 U.S.C.
    § 1182(1)?                            No.   I am not filing under Chapter 11.
    For a definition of small
                                          No.   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
    business debtor, see
                                                the Bankruptcy Code.
    11 U.S.C. § 101(51D).
                                          Yes. I am filing under Chapter 11, I am a small business debtor according to the definition in the
                                               Bankruptcy Code, and I do not choose to proceed under Subchapter V of Chapter 11.

                                          Yes. I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the
                                               Bankruptcy Code, and I choose to proceed under Subchapter V of Chapter 11.


 Part 4:      Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any                No
    property that poses or is             Yes. What is the hazard?
    alleged to pose a threat of
    imminent and identifiable
    hazard to public health or
    safety? Or do you own
    any property that needs                     If immediate attention is needed, why is it needed?
    immediate attention?

    For example, do you own
    perishable goods, or
    livestock that must be fed, or              Where is the property?
    a building that needs urgent                                           Number   Street
    repairs?



                                                                           City                                     State          ZIP Code




Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                           page 4
                    Case 21-31549 Document 1 Filed in TXSB on 05/06/21 Page 5 of 13


Debtor 1     Jeffrey Wayne Chambers
Debtor 2     Amanda Leonard Chambers                                                     Case number (if known)


 Part 5:       Explain Your Efforts to Receive a Briefing About Credit Counseling
15. Tell the court          About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
    whether you             You must check one:                                          You must check one:
    have received a           I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about            counseling agency within the 180 days before I               counseling agency within the 180 days before I
    credit                    filed this bankruptcy petition, and I received a             filed this bankruptcy petition, and I received a
    counseling.               certificate of completion.                                   certificate of completion.
                               Attach a copy of the certificate and the payment             Attach a copy of the certificate and the payment
    The law requires           plan, if any, that you developed with the agency.            plan, if any, that you developed with the agency.
    that you receive a
                               I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about credit
                               counseling agency within the 180 days before I               counseling agency within the 180 days before I
    counseling before
                               filed this bankruptcy petition, but I do not have            filed this bankruptcy petition, but I do not have
    you file for
                               a certificate of completion.                                 a certificate of completion.
    bankruptcy. You
    must truthfully            Within 14 days after you file this bankruptcy petition,      Within 14 days after you file this bankruptcy petition,
    check one of the           you MUST file a copy of the certificate and payment          you MUST file a copy of the certificate and payment
    following choices.         plan, if any.                                                plan, if any.
    If you cannot do so,       I certify that I asked for credit counseling                 I certify that I asked for credit counseling
    you are not eligible       services from an approved agency, but was                    services from an approved agency, but was
    to file.                   unable to obtain those services during the 7                 unable to obtain those services during the 7
                               days after I made my request, and exigent                    days after I made my request, and exigent
    If you file anyway,        circumstances merit a 30-day temporary                       circumstances merit a 30-day temporary
    the court can              waiver of the requirement.                                   waiver of the requirement.
    dismiss your case,
    you will lose              To ask for a 30-day temporary waiver of the                  To ask for a 30-day temporary waiver of the
    whatever filing fee        requirement, attach a separate sheet explaining what         requirement, attach a separate sheet explaining what
    you paid, and your         efforts you made to obtain the briefing, why you             efforts you made to obtain the briefing, why you
    creditors can begin        were unable to obtain it before you filed for                were unable to obtain it before you filed for
    collection activities      bankruptcy, and what exigent circumstances                   bankruptcy, and what exigent circumstances
    again.                     required you to file this case.                              required you to file this case.

                               Your case may be dismissed if the court is                   Your case may be dismissed if the court is
                               dissatisfied with your reasons for not receiving a           dissatisfied with your reasons for not receiving a
                               briefing before you filed for bankruptcy.                    briefing before you filed for bankruptcy.

                               If the court is satisfied with your reasons, you must        If the court is satisfied with your reasons, you must
                               still receive a briefing within 30 days after you file.      still receive a briefing within 30 days after you file.
                               You must file a certificate from the approved agency,        You must file a certificate from the approved agency,
                               along with a copy of the payment plan you                    along with a copy of the payment plan you
                               developed, if any. If you do not do so, your case            developed, if any. If you do not do so, your case
                               may be dismissed.                                            may be dismissed.

                               Any extension of the 30-day deadline is granted only         Any extension of the 30-day deadline is granted only
                               for cause and is limited to a maximum of 15 days.            for cause and is limited to a maximum of 15 days.

                               I am not required to receive a briefing about                I am not required to receive a briefing about
                               credit counseling because of:                                credit counseling because of:
                                   Incapacity.    I have a mental illness or a mental           Incapacity.    I have a mental illness or a mental
                                                  deficiency that makes me                                     deficiency that makes me
                                                  incapable of realizing or making                             incapable of realizing or making
                                                  rational decisions about finances.                           rational decisions about finances.
                                   Disability.    My physical disability causes me              Disability.    My physical disability causes me
                                                  to be unable to participate in a                             to be unable to participate in a
                                                  briefing in person, by phone, or                             briefing in person, by phone, or
                                                  through the internet, even after I                           through the internet, even after I
                                                  reasonably tried to do so.                                   reasonably tried to do so.
                                   Active duty. I am currently on active military               Active duty. I am currently on active military
                                                duty in a military combat zone.                              duty in a military combat zone.
                               If you believe you are not required to receive a             If you believe you are not required to receive a
                               briefing about credit counseling, you must file a            briefing about credit counseling, you must file a
                               motion for waiver of credit counseling with the court.       motion for waiver of credit counseling with the court.




Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                          page 5
                    Case 21-31549 Document 1 Filed in TXSB on 05/06/21 Page 6 of 13


Debtor 1     Jeffrey Wayne Chambers
Debtor 2     Amanda Leonard Chambers                                                   Case number (if known)


 Part 6:      Answer These Questions for Reporting Purposes
16. What kind of debts do you      16a.    Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
    have?                                  as "incurred by an individual primarily for a personal, family, or household purpose."
                                                 No. Go to line 16b.
                                                 Yes. Go to line 17.

                                   16b.    Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                                No. Go to line 16c.
                                                Yes. Go to line 17.

                                   16c.    State the type of debts you owe that are not consumer or business debts.


17. Are you filing under
    Chapter 7?                            No.   I am not filing under Chapter 7. Go to line 18.

    Do you estimate that after            Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is                     administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and
    administrative expenses                          No
    are paid that funds will be
                                                     Yes
    available for distribution
    to unsecured creditors?

18. How many creditors do                 1-49                             1,000-5,000                        25,001-50,000
    you estimate that you                 50-99                            5,001-10,000                       50,001-100,000
    owe?                                  100-199                          10,001-25,000                      More than 100,000
                                          200-999

19. How much do you                       $0-$50,000                       $1,000,001-$10 million             $500,000,001-$1 billion
    estimate your assets to               $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
    be worth?                             $100,001-$500,000                $50,000,001-$100 million           $10,000,000,001-$50 billion
                                          $500,001-$1 million              $100,000,001-$500 million          More than $50 billion

20. How much do you                       $0-$50,000                       $1,000,001-$10 million             $500,000,001-$1 billion
    estimate your liabilities to          $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
    be?                                   $100,001-$500,000                $50,000,001-$100 million           $10,000,000,001-$50 billion
                                          $500,001-$1 million              $100,000,001-$500 million          More than $50 billion




Official Form 101                         Voluntary Petition for Individuals Filing for Bankruptcy                                        page 6
                    Case 21-31549 Document 1 Filed in TXSB on 05/06/21 Page 7 of 13


Debtor 1     Jeffrey Wayne Chambers
Debtor 2     Amanda Leonard Chambers                                               Case number (if known)


 Part 7:      Sign Below
For you                       I have examined this petition, and I declare under penalty of perjury that the information provided is true
                              and correct.

                              If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12,
                              or 13 of title 11, United States Code. I understand the relief available under each chapter, and I choose to
                              proceed under Chapter 7.

                              If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me
                              fill out this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                              I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                              I understand making a false statement, concealing property, or obtaining money or property by fraud in
                              connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
                              or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                              X /s/ Jeffrey Wayne Chambers                                X /s/ Amanda Leonard Chambers
                                 Jeffrey Wayne Chambers, Debtor 1                            Amanda Leonard Chambers, Debtor 2

                                 Executed on 05/06/2021                                      Executed on 05/06/2021
                                             MM / DD / YYYY                                              MM / DD / YYYY




Official Form 101                   Voluntary Petition for Individuals Filing for Bankruptcy                                             page 7
                    Case 21-31549 Document 1 Filed in TXSB on 05/06/21 Page 8 of 13


Debtor 1     Jeffrey Wayne Chambers
Debtor 2     Amanda Leonard Chambers                                                Case number (if known)

For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about
represented by one              eligibility to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the
                                relief available under each chapter for which the person is eligible. I also certify that I have delivered to
If you are not represented by   the debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies,
an attorney, you do not need    certify that I have no knowledge after an inquiry that the information in the schedules filed with the petition
to file this page.              is incorrect.



                                X /s/ Donald Wyatt                                                    Date 05/06/2021
                                   Signature of Attorney for Debtor                                        MM / DD / YYYY


                                   Donald Wyatt
                                   Printed name
                                   Attorney Donald Wyatt PC
                                   Firm Name
                                   26418 Oak Ridge Drive
                                   Number          Street




                                   The Woodlands                                              TX              77380
                                   City                                                       State           ZIP Code


                                   Contact phone (281) 419-8733                     Email address don.wyatt@wyattpc.com


                                   24039262
                                   Bar number                                                 State




Official Form 101                     Voluntary Petition for Individuals Filing for Bankruptcy                                            page 8
                     Case 21-31549 Document 1 Filed in TXSB on 05/06/21 Page 9 of 13


 Fill in this information to identify your case:
 Debtor 1            Jeffrey                Wayne                Chambers
                     First Name             Middle Name          Last Name

 Debtor 2            Amanda                 Leonard              Chambers
 (Spouse, if filing) First Name             Middle Name          Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number
                                                                                                                          Check if this is an
 (if known)
                                                                                                                          amended filing



Official Form 104
For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured
Claims Against You and Are Not Insiders                                              12/15

If you are an individual filing for bankruptcy under Chapter 11, you must fill out this form. If you are filing under Chapter 7,
Chapter 12, or Chapter 13, do not fill out this form. Do not include claims by anyone who is an insider. Insiders include your
relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20 percent or more of their voting securities;
and any managing agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Also, do not include
claims by secured creditors unless the unsecured claim resulting from inadequate collateral value places the creditor among
the holders of the 20 largest unsecured claims.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information.


 Part 1:       List the 20 Unsecured Claims in Order from Largest to Smallest. Do Not Include Claims by Insiders.
                                                                                                                          Unsecured claim

  1     Internal Revenue Service                      What is the nature of the claim?       1040 Taxes                        $366,112.58
        Creditor's name                               As of the date you file, the claim is:   Check all that apply.
        P O Box 7346                                      Contingent
        Number            Street
                                                          Unliquidated
                                                          Disputed
                                                          None of the above apply
        Philadelphia               PA      19101-7346
        City                       State   ZIP Code   Does the creditor have a lien on your property?
                                                          No
        Contact                                           Yes. Total claim (secured and unsecured):
                                                                 Value of security                  –
        Contact phone
                                                                 Unsecured claim:


  2     Internal Revenue Service                      What is the nature of the claim?       1040 Taxes                        $327,577.00
        Creditor's name                               As of the date you file, the claim is:   Check all that apply.
        P O Box 7346                                      Contingent
        Number            Street
                                                          Unliquidated
                                                          Disputed
                                                          None of the above apply
        Philadelphia               PA      19101-7346
        City                       State   ZIP Code   Does the creditor have a lien on your property?
                                                          No
        Contact                                           Yes. Total claim (secured and unsecured):
                                                                 Value of security                  –
        Contact phone
                                                                 Unsecured claim:




Official Form 104         For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                  page 1
                    Case 21-31549 Document 1 Filed in TXSB on 05/06/21 Page 10 of 13


Debtor 1       Jeffrey Wayne Chambers
Debtor 2       Amanda Leonard Chambers                                                    Case number (if known)
                                                                                                                          Unsecured claim

  3     Internal Revenue Service                      What is the nature of the claim?       1040 Taxes                       $312,887.00
        Creditor's name                               As of the date you file, the claim is:   Check all that apply.
        P O Box 7346                                      Contingent
        Number            Street
                                                          Unliquidated
                                                          Disputed
                                                          None of the above apply
        Philadelphia               PA      19101-7346
        City                       State   ZIP Code   Does the creditor have a lien on your property?
                                                          No
        Contact                                           Yes. Total claim (secured and unsecured):
                                                                 Value of security                  –
        Contact phone
                                                                 Unsecured claim:


  4     Internal Revenue Service                      What is the nature of the claim?       1040 Taxes                       $201,425.00
        Creditor's name                               As of the date you file, the claim is:   Check all that apply.
        P O Box 7346                                      Contingent
        Number            Street
                                                          Unliquidated
                                                          Disputed
                                                          None of the above apply
        Philadelphia               PA      19101-7346
        City                       State   ZIP Code   Does the creditor have a lien on your property?
                                                          No
        Contact                                           Yes. Total claim (secured and unsecured):
                                                                 Value of security                  –
        Contact phone
                                                                 Unsecured claim:


  5     Amegy Bank of Texas                              What is the nature of the claim?       LOC                            $20,901.00
        Creditor's name                                  As of the date you file, the claim is:   Check all that apply.
        4400 Post Oak Pkwy                                   Contingent
        Number            Street
                                                             Unliquidated
                                                             Disputed
                                                             None of the above apply
        Houston                    TX      77027
        City                       State   ZIP Code      Does the creditor have a lien on your property?
                                                             No
        Contact                                              Yes. Total claim (secured and unsecured):
                                                                    Value of security                 –
        Contact phone
                                                                    Unsecured claim:


  6     Internal Revenue Service                      What is the nature of the claim?       1040 Taxes                        $20,475.24
        Creditor's name                               As of the date you file, the claim is:   Check all that apply.
        P O Box 7346                                      Contingent
        Number            Street
                                                          Unliquidated
                                                          Disputed
                                                          None of the above apply
        Philadelphia               PA      19101-7346
        City                       State   ZIP Code   Does the creditor have a lien on your property?
                                                          No
        Contact                                           Yes. Total claim (secured and unsecured):
                                                                 Value of security                  –
        Contact phone
                                                                 Unsecured claim:


  7     American Express                      What is the nature of the claim?       Credit Card                               $18,003.00
        Creditor's name                       As of the date you file, the claim is:   Check all that apply.
        Correspondence/Bankruptcy                 Contingent
        Number        Street
                                                  Unliquidated
        P O Box 981540                            Disputed
                                                  None of the above apply
        El Paso              TX    79998-1540
        City                 State ZIP Code   Does the creditor have a lien on your property?
                                                  No
        Contact                                   Yes. Total claim (secured and unsecured):
                                                         Value of security                   –
        Contact phone
                                                         Unsecured claim:




Official Form 104         For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims               page 2
                    Case 21-31549 Document 1 Filed in TXSB on 05/06/21 Page 11 of 13


Debtor 1        Jeffrey Wayne Chambers
Debtor 2        Amanda Leonard Chambers                                                Case number (if known)
                                                                                                                          Unsecured claim

  8      American Express                        What is the nature of the claim?       Credit Card                            $18,003.00
         Creditor's name                         As of the date you file, the claim is:   Check all that apply.
         Correspondence/Bankruptcy                   Contingent
         Number          Street
                                                     Unliquidated
         P O Box 981540
                                                     Disputed
                                                     None of the above apply
         El Paso                TX    79998-1540
         City                   State ZIP Code   Does the creditor have a lien on your property?
                                                     No
         Contact                                     Yes. Total claim (secured and unsecured):
                                                            Value of security                   –
         Contact phone
                                                            Unsecured claim:


  9      RentDebt Automated Collections                What is the nature of the claim?       Collecting for - Landlord         $8,847.00
         Creditor's name                               As of the date you file, the claim is:   Check all that apply.
         Attn: Bankruptcy                                  Contingent
         Number            Street
                                                           Unliquidated
         2802 Opryland Dr.
                                                           Disputed
                                                           None of the above apply
         Nashville                  TN      37214
         City                       State   ZIP Code   Does the creditor have a lien on your property?
                                                           No
         Contact                                           Yes. Total claim (secured and unsecured):
                                                                  Value of security                   –
         Contact phone
                                                                  Unsecured claim:


 Part 2:         Sign Below

      Under penalty of perjury, I declare that the information provided in this form is true and correct.



 X /s/ Jeffrey Wayne Chambers                             X /s/ Amanda Leonard Chambers
      Jeffrey Wayne Chambers, Debtor 1                       Amanda Leonard Chambers, Debtor 2

      Date 05/06/2021                                        Date 05/06/2021
           MM / DD / YYYY                                         MM / DD / YYYY




Official Form 104          For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims              page 3
                  Case 21-31549 Document 1 Filed in TXSB on 05/06/21 Page 12 of 13


                                      UNITED STATES BANKRUPTCY COURT
                                         SOUTHERN DISTRICT OF TEXAS
                                              HOUSTON DIVISION
  IN RE:   Jeffrey Wayne Chambers                                                 CASE NO
           Amanda Leonard Chambers
                                                                                 CHAPTER         11

                                     VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 5/6/2021                                           Signature   /s/ Jeffrey Wayne Chambers
                                                                    Jeffrey Wayne Chambers




Date 5/6/2021                                           Signature   /s/ Amanda Leonard Chambers
                                                                    Amanda Leonard Chambers
Case 21-31549 Document 1 Filed in TXSB on 05/06/21 Page 13 of 13



                Amegy Bank of Texas
                4400 Post Oak Pkwy
                Houston TX 77027



                American Express
                Correspondence/Bankruptcy
                P O Box 981540
                El Paso TX 79998-1540


                Camilo Uribe
                18382 Sina Ln.
                Huntington Beach CA 92646



                Fair
                Legal Department
                P O Box 20367
                Phoenix AZ 85036


                Internal Revenue Service
                P O Box 7346
                Philadelphia PA 19101-7346



                Internal Revenue Service
                Special Procedures Branch
                Insolvency Section
                1919 Smith Mail Stop 6024
                Houston, TX 77002

                Parking.com
                SP Plus
                200 E Randolph St Ste 7700
                Chicago IL 60601


                Penzoil Place
                c/o Transwestern
                711 Louisiana St Ste 100
                Houston TX 77002-2711


                RentDebt Automated Collections
                Attn: Bankruptcy
                2802 Opryland Dr.
                Nashville TN 37214
